Order entered November 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00275-CR
                                   No. 05-18-00276-CR

                             CARA DAWN YORK, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 380-81346-2014, 380-80223-2011

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the July 26, 2018 motion of Maria

Tu for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to

remove Maria Tu as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Cara Dawn York, TDCJ No.

02181795, Woodman Unit, 1210 Coryell City Road, Gatesville, Texas, 76528.

                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE